MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 160 
Docket:	   Ken-17-526	
Argued:	   July	18,	2018	
Reargued:	 October	25,	2018	
Decided:	  December	6,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                       STATE	OF	MAINE	
                                               	
                                              v.	
                                               	
                                      TRAVIS	R.	GERRIER	
	
	
HUMPHREY,	J.	

	       [¶1]	 	 Travis	 R.	 Gerrier	 appeals	 from	 a	 judgment	 of	 conviction	 of	 gross	

sexual	 assault	 (Class	 A),	 17-A	 M.R.S.	 §	 253(1)(C)	 (2017),	 unlawful	 sexual	

contact	(Class	B),	17-A	M.R.S.	§	255-A(1)(E-1)	(2017),	and	furnishing	liquor	to	

a	 minor	 (Class	 D),	 28-A	 M.R.S.	 §	 2081(1)(A)(1)	 (2017),	 entered	 by	 the	 court	

(Kennebec	County,	Mullen,	J.)	after	conditional	guilty	pleas.		Gerrier	primarily	

challenges	the	court’s	determination	that	he	was	competent	to	stand	trial.1		We	

affirm	the	judgment.			




    1		Gerrier	also	challenges	the	court’s	(Fowle,	J.)	denial	of	his	motion	to	suppress	statements	he	

made	and	physical	evidence	he	gave	to	the	Maine	State	Police	detective.		We	do	not	find	his	arguments	
on	that	issue	to	be	persuasive,	and	therefore	we	do	not	address	that	issue	further.			
2	

                                           I.		BACKGROUND	

	        [¶2]	 	 The	 following	 facts	 are	 drawn	 from	 the	 docket	 entries	 and	 the	

court’s	 findings	 set	 out	 in	 its	 competency	 order,	 which	 are	 supported	 by	 the	

record,	viewing	the	evidence	in	the	light	most	favorable	to	the	State.		See	State	

v.	Gurney,	2012 ME 14,	¶	2,	36 A.3d 893.	

	        [¶3]		On	June	12,	2015,	Gerrier	was	charged	by	complaint	with	(1)	gross	

sexual	assault	(Class	A),	17-A	M.R.S.	§	253(1)(C);	(2)	unlawful	sexual	contact	

(Class	 B),	 17-A	 M.RS.	 §	 255-A(1)(E-1);	 and	 (3)	 furnishing	 liquor	 to	 a	 minor	

(Class	D),	28-A	M.R.S.	§	2081(1)(A)(1).		He	was	arrested	that	day	and	released	

on	 bail	 with	 conditions.	 	 Gerrier	 was	 indicted	 on	 those	 charges	 on	

September	23,	2016.2			

	        [¶4]		Gerrier	has	had	a	long	history	of	mental	health	issues	and	treatment,	

and	 has	 limited	 cognitive	 and	 intellectual	 abilities.	 	 At	 Gerrier’s	 request,	 a	

competency	evaluation	was	conducted	in	October	2016.		During	the	pendency	

of	 this	 case,	 Gerrier	 also	 underwent	 psychological,	 psychosexual,	 and	

neuropsychological	 evaluations.	 	 A	 competency	 hearing	 was	 held	 on	




     2		This	case	has	a	long	procedural	history.		During	the	pendency	of	this	case,	Gerrier	was	charged	

in	a	separate	action	with	violating	conditions	of	release	and	tampering	with	a	witness—the	victim.		
Before	 Gerrier	 was	 indicted	 in	 September	 2016,	 the	 State	 had	 offered	 Gerrier	 a	 plea	 deal,	 and	 a	
Rule	11	hearing	was	scheduled,	but	the	State	later	withdrew	that	offer.			
                                                                                     3	

December	5,	2016,	and	on	December	14,	the	court	(Mullen,	J.)	issued	an	order	

in	which	it	determined	that	Gerrier	was	competent	to	stand	trial.			

	     [¶5]	 	 Gerrier	 ultimately	 entered	 conditional	 guilty	 pleas	 on	 all	 three	

charges,	 preserving	 his	 right	 to	 appeal	 from	 the	 order	 finding	 him	 to	 be	

competent	and	the	order	denying	his	motion	to	suppress.		See	supra	n.1.		The	

court	(Marden,	J.)	sentenced	Gerrier	to	a	term	of	seven	years	for	the	gross	sexual	

assault	charge	followed	by	twenty	years	of	supervised	release	with	conditions,	

and	concurrent	terms	of	five	years	for	the	unlawful	sexual	contact	charge	and	

364	days	for	the	charge	of	furnishing	liquor	to	a	minor.		Gerrier	timely	appealed.		

See	M.R.	App.	P.	2B(b)(1).	

                                  II.		DISCUSSION	

	     [¶6]		Gerrier	argues	that	the	court	(Mullen,	J.)	erred	when	it	determined	

that	he	was	competent	to	stand	trial.		Before	addressing	Gerrier’s	arguments,	

we	take	this	opportunity	to	clarify	Maine	law	regarding	the	burden	of	proof	and	

the	evidentiary	standard	that	attends	a	pretrial	competency	determination.	

      [¶7]		Whether	a	person	is	competent	to	stand	trial	implicates	his	or	her	

due	process	rights.		See	Thursby	v.	State,	223 A.2d 61,	66	(Me.	1966).		Article	1,	

section	6	of	the	Constitution	of	Maine	provides,	“In	all	criminal	prosecutions,	

the	accused	shall	have	a	right	to	be	heard	by	himself	and	his	counsel,	or	either,	
4	

at	 the	 election	 of	 the	 accused.”	 	 See	 also	 State	 v.	 Dyer,	 371 A.2d 1079,	 1085	

(Me.	1977).		In	order	to	safeguard	this	constitutional	right,	the	defendant	must	

be	 “capable	 of	 understanding	 the	 nature	 and	 object	 of	 the	 charges	 and	

proceedings	 against	 him,	 of	 comprehending	 his	 own	 condition	 in	 reference	

thereto,	 and	 of	 conducting	 in	 cooperation	 with	 his	 counsel	 his	 defense	 in	 a	

rational	 and	 reasonable	 manner.”	 	 Thursby, 223 A.2d	 at	 66;	 see	 also	 Dusky	 v.	

United	States,	362 U.S. 402 (1960);	Haraden	v.	State,	2011 ME 113,	¶	7,	32 A.3d
448.		

         [¶8]		In	the	majority	of	states,	a	defendant	in	a	criminal	case	is	presumed	

competent	to	stand	trial.3		Although	Maine’s	competency	statutes	do	not	state	

the	 presumption	 outright,	 we	 infer	 its	 existence	 from	 our	 case	 law	 and	 the	

procedures	 established	 by	 the	 Legislature	 through	 which	 a	 defendant’s	



     3		See,	e.g.,	Alaska	Stat.	§	12.47.100	(2017);	Cal.	Penal	Code	§	1369(f)	(Deering	2017);	Conn.	Gen.	

Stat.	§	54-56d(b)	(2017);	Mass.	Ann.	Laws	ch.	123,	§	15(d)	(2017);	Mich.	Comp.	Laws	Serv.	§	330.2020	
(2017);	Ohio	Rev.	Code	Ann.	§	2945.37(G)	(LexisNexis	2017);	Okla.	Stat.	tit.	22	§	1175.4	(2017);	50	
Pa.	 Cons.	 Stat.	 §	7403	 (2017);	 40.1	 R.I.	 Gen.	 Laws	 §	 5.3-3(b)	 (2017);	 Utah	 Code	 Ann.	 §	 77-15-5	
(LexisNexis	2017);		Cage	v.	State,	528 S.W.3d 825,	827	(Ark.	2017);	People	v.	Stephenson,	165 P.3d
860,	866	(Colo.	App.	2007);	Hargraves	v.	United	States,	62 A.3d 107,	111	(D.C.	2013);	Gilbert	v.	State,	
220 S.E.2d 262,	263	(Ga.	1975);	People	v.	Davis,	468 N.E.2d 172,	174	(Ill.	App.	Ct.	1984);	State	v.	Hunt,	
801 N.W.2d 366,	371,	(Iowa	Ct.	App.	2011);	State	v.	Barnes,	262 P.3d 297,	309	(Kan.	2011);	Jackson	v.	
Commonwealth,	319 S.W.3d 347,	350	(Ky.	2010);	State	v.	Jackson,	707 So. 2d 990,	995	(La.	Ct.	App.	
1997);	Colbert	v.	State,	308 A.2d 726,	731-732	(Md.	Ct.	Spec.	App.	1973);	Commonwealth	v.	Crowley,	
471 N.E.2d 353 (Mass.	1984);	Evans	v.	State,	226 So. 3d 1,	14	(Miss.	2017);	State	v.	Chapman,	1983	
N.M.	App.	LEXIS	828,	at	*10-11;	People	v.	Kot,	4 N.Y.S.3d 714,	716	(N.Y.	App.	Div.	2012);	State	v.	Heger,	
326 N.W.2d 855,	857	(N.D.	1982);	State	v.	Johnson,	401 S.W.3d 1,	17	(Tenn.	2013);	Smith	v.	State,	51
S.W.3d 806,	811	(Tex.	Crim.	App.	2001);	State	v.	Hurst,	269 P.3d 1023,	1027	(Wash.	2012);	Cullen	v.	
State,	133 N.W.2d 284,	287	(Wis.	1965).		
                                                                                          5	

competency	may	be	challenged.		See	Thursby, 223 A.2d	at	69 (“When	counsel	at	

no	time	suggests	to	the	trial	court	the	probability	of	the	accused’s	incompetence	

to	 stand	 trial,	 a	 reviewing	 court	 is	 justified	 in	 assuming,	 unless	 the	 contrary	

appears,	that	counsel	was	satisfied	that	no	such	impairment	existed.”).		See	also	

15	 M.R.S.	 §	 101-D	 (2017).	 	 Because	 “the	 initial	 responsibility	 of	 raising	 the	

question	 of	 incompetence	 of	 the	 accused	 to	 stand	 trial	 is	 on	 his	 counsel,”	 it	

becomes	his	duty	to	“promptly	bring	the	matter	to	the	attention	of	the	court.”		

Thursby, 223 A.2d	at	68.		That	responsibility	is	not	limited	to	defense	counsel,	

however,	 because	 the	 court	 also	 has	 a	 duty	 to	 order	 an	 inquiry	 into	 the	

defendant’s	 ability	 to	 proceed	 with	 the	 case	 if	 it	 “learns	 from	 observation,	

reasonable	claim	or	credible	source	that	there	is	genuine	doubt	of	defendant’s	

mental	condition	to	comprehend	his	situation	or	make	his	defense.”		Id.;	see	also	

15	M.R.S.	§	101-D(1).		Ultimately,	if	the	defendant’s	competency	is	challenged,	

the	 court	 must	 determine	 whether	 the	 defendant	 is	 incompetent	 pursuant	 to	

15	M.R.S.	§	101-D(5).			

       [¶9]	 	 Under	 section	 101-D(5),	 the	 court	 is	 obligated	 to	 make	 a	

competency	determination	“upon	the	motion	of	the	attorney	for	the	defendant	

or	 upon	 the	 court’s	 own	 motion.”	 	 If,	 after	 conducting	 a	 hearing,	 the	 court	

determines	that	the	defendant	is	incompetent	to	stand	trial,	it	“shall	continue	
6	

the	 case	 until	 such	 time	 as	 the	 defendant	 is	 determined	 by	 the	 court	 to	 be	

competent.”	 	 Id.	 	 The	 statute	 is	 therefore	 framed	 in	 terms	 of	 a	 finding	 of	

incompetency,	 further	 demonstrating	 a	 legislative	 approach	 that	 in	 Maine	 an	

accused	is	presumed	to	be	competent.		At	the	hearing,	the	burden	of	proof	falls	

on	the	party	seeking	the	determination	of	incompetency.		It	is	likely	that	in	most	

cases	that	party	will	be	the	defendant.		See	Medina	v.	California,	505 U.S. 437,	

446	(1992)	(stating	that	placing	this	burden	on	the	defendant	does	not	offend	

the	principles	of	due	process).		In	the	event	that	the	court	raises	the	issue	sua	

sponte,	 both	 parties	 have	 the	 opportunity	 to	 present	 evidence	 of	 the	

defendant’s	mental	condition.		If,	for	whatever	reason,	the	defendant	disagrees	

with	the	court’s	concerns,	he	is	not	obligated	to	present	evidence	of	his	own	

incompetence	 and	 may	 choose	 to	 present	 evidence	 showing	 the	 contrary,	 or	

may	present	no	evidence	at	all.		See	State	v.	Nickerson,	2013 ME 45,	¶¶	5-6,	66
A.3d 568.	 	 We	 recognize	 that	 a	 defendant	 may	 have	 reasons,	 tactical	 or	

otherwise,	for	choosing	not	to	contest	the	presumption	of	his	competence.			

	     [¶10]		The	party	seeking	the	determination	of	incompetence	must	prove	

by	 a	 preponderance	 of	 the	 evidence	 that	 the	 defendant	 is	 incompetent	 to	

proceed.	 	 Although	 the	 Legislature	 did	 not	 articulate	 this	 burden	 in	 section	

101-D(5),	 we	 determine	 that	 a	 preponderance	 of	 the	 evidence	 is	 the	
                                                                                                       7	

appropriate	burden.4		The	Supreme	Court	of	the	United	States	has	reviewed	the	

appropriate	burden	in	pretrial	competency	proceedings	on	several	occasions.		

First,	in	Medina	v.	California,	the	Court	upheld	a	statute	requiring	the	defendant	

to	 prove	 his	 incompetence	 by	 a	 preponderance	 of	 the	 evidence. 505 U.S.	 at	

452-53.		The	Court	articulated	that	the	burden	of	proof	must	be	analyzed	with	

regard	to	whether	the	practice	“offends	some	principle	of	justice	so	rooted	in	

the	traditions	and	conscience	of	our	people	as	to	be	ranked	as	fundamental.”		Id.	

at	 445-46	 (quoting	 Patterson	 v.	 New	 York,	 432 U.S. 197,	 202	 (1977)).	 	 The	

Medina	 Court	 reviewed	 the	 historical	 treatment	 of	 the	 burden	 of	 proof	 in	

competency	 proceedings	 and	 concluded	 that	 allocating	 to	 the	 defendant	 the	

burden	to	prove	 incompetence	by	a	preponderance	of	the	evidence	does	not	

offend	the	principle	of	fundamental	fairness.		Medina, 505 U.S.	at	452.			

	       [¶11]	 	 Second,	 in	 Cooper	 v.	 Oklahoma,	 517 U.S. 348,	 369	 (1996),	 the	

Supreme	 Court	 struck	 down	 a	 statute	 requiring	 the	 defendant	 to	 prove	 his	

incompetence	by	clear	and	convincing	evidence.		In	that	case,	the	Court	relied	

on	the	analytical	test	affirmed	in	Medina,	and	concluded	that	imposing	a	higher	




    4		Many	state	legislatures	have	chosen	to	include	the	presumption	of	competency,	the	allocation	

of	the	burden	to	prove	incompetence,	and	the	applicable	evidentiary	standard	in	their	competency	
statutes.		See,	e.g.,	Conn.	Gen.	Stat.	§	54-56d(b);	Mass.	Ann.	Laws	ch.	123,	§	15(d);	40.1	R.I.	Gen.	Laws	
§	5.3-3(b).			
8	

evidentiary	burden	on	the	defendant—one	that	would,	in	effect,	allow	a	state	to	

prosecute	 a	 defendant	 who	 has	 shown	 that	 he	 is	 more	 likely	 than	 not	

incompetent—is	 contrary	 to	 the	 historical	 treatment	 of	 incompetent	

defendants,	 offends	 principles	 of	 justice	 and	 fundamental	 fairness,	 and	 is	

unnecessary	to	strike	an	appropriate	balance	between	the	“State’s	interest	in	

prompt	 and	 orderly	 disposition	 of	 criminal	 cases”	 and	 the	 defendant’s	 due	

process	right	not	to	be	tried	while	incompetent.		Id.	at	360-62.		In	reaching	this	

conclusion,	 the	 Court	 observed	 that	 the	 use	 of	 the	 standard	 of	 clear	 and	

convincing	evidence	represented	a	decidedly	minority	view—only	four	of	fifty	

states	 at	 that	 time	 imposed	 the	 heightened	 burden—and	 that	 use	 of	 such	 a	

burden	of	proof	was	unnecessary,	even	given	the	“inexactness	and	uncertainty	

that	characterize	competency	proceedings.”5		Id.	at	361,	361	n.17,	365.		“For	the	

defendant,	the	consequences	of	an	erroneous	determination	of	competence	are	

dire.	.	.	.		By	comparison	to	the	defendant’s	interest,	the	injury	to	the	State	of	the	

opposite	error—a	conclusion	that	the	defendant	is	incompetent	when	he	is	in	

fact	 malingering—is	 modest.”	 	 Id.	 at	 364-65.	 	 The	 Court	 made	 clear	 the	 risk	




     5	 	 Following	 the	 decision	 in	 Cooper,	 at	 least	 three	
                                                             of	 the	 four	 jurisdictions	 that	 required	 the	
defendant	to	prove	incompetence	by	clear	and	convincing	evidence	amended	their	statutes	to	require	
a	showing	of	incompetence	by	only	a	preponderance	of	the	evidence.		See	Conn.	Gen.	Stat.	§54-56d(b);	
Okla.	Stat.	tit.	22,	§	1175.4;	40.1	R.I.	Gen.	Laws	§	5.3-3(b).			
                                                                                                        9	

associated	with	competency	determinations:	“[b]ecause	he	lacks	the	ability	to	

communicate	 effectively	 with	 counsel,	 he	 may	 be	 unable	 to	 exercise	 other	

rights	deemed	essential	to	a	fair	trial.”		Id.	at	364	(quotation	marks	omitted).		

The	 Court	 held	 that	 imposing	 on	 the	 defendant	 the	 burden	 to	 prove	 his	

incompetence	 by	 clear	 and	 convincing	 evidence	 increases	 the	 risk	 of	 an	

erroneous	 competency	 determination,	 a	 risk	 that	 is	 unnecessary	 when	 the	

lower	 standard	 of	 preponderance	 of	 the	 evidence	 adequately	 protects	 the	

delicate	balance	of	interests	involved	in	competency	determinations.			

        [¶12]	 	 Based	 on	 these	 precedents,	 we	 conclude	 that	 the	 standard	 of	

preponderance	of	the	evidence	is	sufficient	and	appropriate.6		It	is	the	standard	

that	 is	 best	 suited	 to	 determinations	 of	 competency,	 which	 involve	 complex	

questions	of	cognitive	ability,	and	it	is	the	standard	that	appropriately	balances	

the	interests	of	the	State	and	the	due	process	rights	of	the	criminal	defendant.		

	       [¶13]		In	this	case,	the	trial	court	correctly	allocated	the	burden	of	proof,	

applied	the	appropriate	evidentiary	standard,	and	did	not	err	in	finding	Gerrier	

competent	 to	 stand	 trial.	 	 The	 court’s	 determination	 of	 a	 defendant’s	



    6		The	standard	of	preponderance	of	the	evidence	is	consistent	with	the	burden	required	by	the	

Juvenile	 Code	 for	 competency	 proceedings,	 see	 15	 M.R.S.	 3318-A	 (2017),	 and	 is	 applied	 in	 the	
majority	of	states,	see,	e.g.,	Cal.	Penal	Code	§	1369(f);	Conn.	Gen.	Stat.	§	54-56d(b);	Mass.	Ann.	Laws	
ch.	123	§	15(d);	Ohio	Rev.	Code	Ann.	§	2945.37(G);	40.1	R.I.	Gen	Laws	§	5.3-3(b);	Cooper	v.	Okla.,	517
U.S. 348,	n.7	(1996);	Crowley, 393 Mass.	at	401-02.			
10	

competency	is	a	factual	one	that	we	review	for	clear	error.		See	State	v.	Lewis,	

584 A.2d 622,	 624-25	 (Me.	 1990).	 	 We	 will	 affirm	 a	 determination	 of	

competency	“if	the	record	contains	competent	evidence	supporting	the	lower	

court’s	ruling.”		See	State	v.	Knights,	482 A.2d 436,	439	(Me.	1984).		As	stated	

above,	a	defendant	is	competent	if	he	is	“capable	of	understanding	the	nature	

and	object	of	the	charges	and	proceedings	against	him,	of	comprehending	his	

own	condition	in	reference	thereto,	and	of	conducting	in	cooperation	with	his	

counsel	his	defense	in	a	rational	and	reasonable	manner.”		Thursby, 223 A.2d	at	

66.		In	determining	whether	a	defendant	is	able	to	assist	counsel,	a	court	may	

consider	

     the	 ability	 of	 the	 defendant	 to	 communicate	 and	 cooperate	 with	
     counsel;	his	ability	to	maintain	a	collaborative	relationship	with	his	
     attorney	 and	 assist	 in	 planning	 legal	 strategy;	 whether	 he	
     maintains	a	consistent	defense;	his	ability	to	recall	and	relate	facts	
     concerning	his	actions	and	whereabouts	at	certain	times;	his	ability	
     to	 identify	 witnesses	 and	 help	 counsel	 locate	 and	 examine	 them;	
     his	 ability	 to	 comprehend	 instructions	 and	 advice,	 and	 make	
     decisions	 based	 on	 well-explained	 alternatives,	 including	 the	
     entering	 of	 pleas	 and	 waiving	 of	 rights;	 his	 ability	 to	 follow	 and	
     interpret	witnesses’	testimony	to	inform	counsel	of	contradictions	
     or	 errors;	 and	 his	 ability	 to	 testify	 himself,	 if	 necessary,	 and	 be	
     cross-examined.	
     	
Haraden,	2011 ME 113,	¶	7	n.3,	32 A.3d 448 (alterations	omitted)	(quotation	

marks	omitted).			
                                                                                      11	

	     [¶14]	 	 Here,	 the	 court	 considered	 the	 reports	 from	 Gerrier’s	

psychological,	    psychosexual,	      neuropsychological,	       and	     competency	

evaluations—conducted	between	September	2015	and	October	2016—as	well	

as	 the	 testimony	 of	 the	 psychologist	 who	 performed	 the	 neuropsychological	

and	 competency	 evaluations.	 	 The	 court	 acknowledged	 the	 psychologist’s	

concerns	that	Gerrier’s	“combination	of	intellectual	disability,	autism	spectrum	

disorder,	 and	 significant	 mood	 issues	 do	 significantly	 impair	 his	 ability	 to	

demonstrate	the	full	range	of	trial	competence	skills	needed	for	this	complex	

situation.”		 After	considering	the	psychologist’s	concerns,	however,	the	court	

determined	that	Gerrier	“demonstrated	an	ability	to	perform	each	function	set	

forth	in	Haraden.”			

	     [¶15]	 	 The	 court’s	 finding	 that	 Gerrier	 was	 competent	 to	 stand	 trial	 is	

supported	 by	 evidence	 in	 the	 record	 that	 Gerrier	 (1)	 was	 capable	 of	

understanding	 the	 nature	 and	 object	 of	 the	 charges	 against	 him;	 (2)	

demonstrated	 an	 understating,	 albeit	 somewhat	 limited,	 of	 the	 potential	

consequences	 of	 the	 charges	 against	 him,	 see	 Lewis, 584 A.2d	 at	 624;	 (3)	

understood	the	difference	between	the	sentence	contemplated	by	the	original	

plea	offer	that	the	State	rescinded	and	the	possible	sentence	he	could	receive	if	

he	 were	 found	 guilty	 after	 trial;	 and	 (4)	 had	 a	 basic	 understanding	 of	 the	
12	

consequences	of	being	on	the	sex	offender	registry.		Finally,	there	is	nothing	in	

the	record	to	suggest	that	Gerrier	was	incapable	of	cooperating	with	counsel	to	

conduct	a	defense.		See	id.;	see	also	Haraden,	2011 ME 113,	¶	7	n.3,	32 A.3d 448.		

The	experts	who	evaluated	Gerrier	commented	on	his	strong	memory	and	his	

ability	to	understand	the	difference	between	a	plea	bargain	and	proceeding	to	

trial.	 	 Gerrier	 demonstrated	 “some	 elementary	 skills	 associated	 with	 trial	

competence,	 including	 some	 factual	 understanding	 of	 his	 case.”	 	 As	 we	 have	

held	on	many	occasions,	“a	defendant	may	be	both	mentally	ill	and	competent	

to	stand	trial.”		See	State	v.	Ledger,	444 A.2d 404,	419	(Me.	1982).		Based	on	the	

weight	of	the	evidence	presented,	we	conclude	that	the	trial	court	did	not	err,	

much	less	clearly	err,	when	it	determined	that	Gerrier	was	competent	to	stand	

trial.		See	Lewis, 584 A.2d	at	624-25.			

         The	entry	is:	

                            Judgment	affirmed.	
	     	      	              	    	     	
	
Harold	J.	Hainke,	Esq.	(orally),	Hainke	&	Tash,	Whitefield,	for	appellant	Travis	
R.	Gerrier	
	
Maeghan	Maloney,	District	Attorney,	and	Kristin	Murray-James,	Asst.	Dist.	Atty.	
(orally),	Prosecutorial	District	IV,	Augusta;	and	Janet	T.	Mills,	Attorney	General,	
and	 Leanne	 Robbin,	 Asst.	 Atty.	 Gen.	 (orally),	 Office	 of	 the	 Attorney	 General,	
Augusta,	for	appellee	State	of	Maine	
	
Kennebec	County	Unified	Criminal	Docket	docket	number	CR-2015-592	
FOR	CLERK	REFERENCE	ONLY